Woeley, Chief Judge,
dissenting.
This court should not disturb the factual findings of the Customs Court in the absence of clearly reversible error. United States. v. F. W. Myers & Co., 45 CCPA 48, CAD 671 (1958); T. H. Gonzales v. United States, 54 CCPA 104, CAD 918 (1967). Here I find no such error. On the contrary, the record reveals a thorough evaluation by the Customs Court of the testimony of expert witnesses in this rather technical field, as well as an opinion carefully and correctly weighing that testimony along with other relevant factors involved, as reflected in the following excerpt:
In conclusion, for the reasons set forth at length above, we hold that the importation herein is properly classifiable as an advanced natural drug pursuant to item 439.30 of the TSUS. We are of the opinion that this result is in keeping with the intent of the Tariff Schedules of the United States in that it gives primacy to the plain meaning of the statutory terms. It also acknowledges the importance of the headnote definitions and recognizes the painstaking care which was taken in formulating them as part of an overall harmonious pattern. * * * Finally, we have sought to perpetuate the true distinctions between “natural” and “synthetic” which are to be found in the Chemical Specialties case and which, as continued into the headnotes, give the best promise of a degree of certainty in the classification of chemical importations.
I might add that not in my twenty-odd years of service on this bench, now drawing to a close, do I recall reviewing a more complete record or a more carefully drawn opinion agreed to by all three judges of the 'Customs Court.1
*203The majority recognizes that this is a case of first impression. Thus there is no prior judicial decision either supporting or requiring reversal — which is another reason why we should not substitute our views for those of the Customs Court.
I would affirm.

 Judges Watson, Maletz and Re.